MESKILL, Circuit Judge, concurring:
I concur in the result reached and in Chief Judge Walker’s treatment of all the issues in this case. I write separately to address plaintiffs’ “delay-plus-actual prejudice equals deprivation” theory, which was adopted and found clearly established by the district court and commented upon favorably by Judge Calabresi in his separate opinion.
Chief Judge Walker expresses “deep reservations” about the theory. I agree and would go further. I would hold that the Division’s delay in processing a plaintiff’s claim could not constitute a deprivation of a constitutionally protected property interest under the Due Process Clause. In support of the “delay-plus-actual prejudice equals deprivation” theory, the plaintiffs and the district court unreasonably stretch existing precedent, while advocating an impermissibly narrow reading of our holding in Polk v. Kramarsky, 711 F.2d 505 (2d Cir.1983), a case that can and should dispose of this action.
A. Logan and the Unreasonable Delay Cases
Plaintiffs primarily rely on Logan v. Zimmerman Brush Co., 455 U.S. 422, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982), and two of this Court’s prior decisions, Kraebel v. N.Y. City Dep’t of Hous. Pres. & Dev., 959 F.2d 395 (2d Cir.1992), and Isaacs v. Bowen, 865 F.2d 468 (2d Cir.1989), to support their argument that delay-plus-actual prejudice equals deprivation.
1. Logan
In Logan, the Supreme Court framed the issue before it as “whether a State may terminate a complainant’s cause of action because a state official, for reasons beyond the complainant’s control, failed to comply with a statutorily mandated procedure.” 455 U.S. at 424, 102 S.Ct. 1148 (emphasis added). The plaintiff had filed a cause of action with the Illinois Fair Employment Practices Commission (Commission), which, under Illinois law, had 120 days to convene a factfinding conference. See id. The Commission inadvertently scheduled the conference for five days after the statutory deadline. See id. at 426, 102 S.Ct. 1148. Logan’s employer thereafter challenged the Commission’s jurisdiction to hear the claim. The Illinois Supreme Court ultimately upheld that challenge, holding that the 120 day period was a jurisdictional requirement. See id. at 426-27, 102 S.Ct. 1148. This ruling effectively terminated Logan’s cause of action without the benefit of a hearing.
The Supreme Court stated that the Illinois statutory scheme, as interpreted and enforced by the state courts, destroyed Logan’s ability to have his claim heard. See id. at 432, 102 S.Ct. 1148 (reasoning that “any other conclusion would allow the State to destroy at will virtually any state-created property interest” (emphasis added)); id. at 434, 102 S.Ct. 1148 (noting that “the deprivation here is final” (emphasis added)). The Court concluded that “the State may not finally destroy a property interest without first giving the putative owner an opportunity to present his *174claim of entitlement.” Id. (emphasis added) (footnote omitted). In reaching its conclusion, the Court relied on prior decisions where it had found that deprivations occurred when the state “tenninate[d] every right which beneficiaries would otherwise have,” id. at 429, 102 S.Ct. 1148 (emphasis added) (internal quotation marks omitted), “cut[ ] off [beneficiaries’] rights,” id. (quotation marks omitted), “dismissed” plaintiffs claims, id. (emphasis added), “den[iedj potential litigants use of established adjudicatory procedures,” id. (emphasis added), or “deprive[d] someone of ... access” to the courts. Id. at 430 n. 5, 102 S.Ct. 1148 (emphasis added). The Court’s opinion is replete with references to the total extin-guishment or final destruction of an individual’s cause of action. There is nothing in the opinion that supports the view that a state’s delay in adjudicating an existing cause of action constitutes such an extin-guishment or destruction.
Further examination of other Due Process cases decided by the Supreme Court leads to a similar conclusion. See, e. g., Tulsa Prof'l Collection Servs. v. Pope, 485 U.S. 478, 488, 108 S.Ct. 1340, 99 L.Ed.2d 565 (1988) (Tulsa) (“The entire purpose and effect of the nonclaim statute is to ... forever bar untimely claims[ ] and ... the ... proceedings ... have completely extinguished appellant’s claim.”) (emphasis added). While it is always possible to cherry-pick broader language from certain Supreme Court decisions, see, e. g., id. (“adversely affect”); Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 798, 103 S.Ct. 2706, 77 L.Ed.2d 180 (1983) (Mennonite ) (“drastically diminishes the value”), when placed in context, those same cases reveal that the Court found a deprivation only when faced with a discrete state action that either completely extinguished plaintiffs property interest or drastically reduced the known or measurable value of that interest. See Tulsa, 485 U.S. at 488 (nonclaim statute extinguished and “forever bar [red] untimely claims”); Mennonite, 462 U.S. at 798, 103 S.Ct. 2706 (tax sale “immediately and drastically diminished the value of th[e] [mortgagee’s] interest”); Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 311, 70 S.Ct. 652, 94 L.Ed. 865 (1950) (“The effect of this decree ... [is] that every right which beneficiaries would otherwise have ... is sealed and wholly terminated.”). In contrast, the plaintiffs’ theory would allow claimants to show a deprivation of their interests by the gradual erosion — through the passage of time rather than by any affirmative state action — of their ability to prove their claim.
2. The Unreasonable Delay Cases
The district court also relied heavily on the notion that “delay can be so unreasonable as to deny due process, such as when it is inordinately long.” Isaacs, 865 F.2d at 477; see also, e.g., Kraebel, 959 F.2d at 405 (“[I]mplicit in the conferral of an entitlement is a further entitlement, to receive the entitlement within a reasonable time.”) (quoting Schroeder v. City of Chicago, 927 F.2d 957, 960 (7th Cir.1991)). As the Court’s opinion adequately points out, these cases dealt with the adequacy of post-deprivation process, not with whether a deprivation occurred in the first place. Kraebel could not be more clear: “[T]he question of the timing of that processing and payment relate not to her property right, ... but to the adequacy of the process she is receiving.” 959 F.2d at 405 (emphasis added).
By way of illustration, assume in Logan that the Illinois statutory scheme provided that after a 120 day dismissal the claimant was entitled to a hearing. Assume further that the hearing would determine whether the failure to meet the deadline was the *175claimant’s fault or due to the state’s negligence, and where the latter was shown, the claimant’s action would be immediately reinstated. I have little doubt that the Supreme Court would have upheld such a scheme. If, however, Illinois took five years to hold the post-dismissal hearing, plaintiff would claim (successfully, I imagine) that the delay was sufficiently egregious to violate the post-deprivation process rule in Kraebel and Isaacs. But that is not this case. We cannot reach the question in Kraebel and Isaacs until the plaintiffs first demonstrate that they have been deprived of a property interest.
In his separate opinion, Judge Calabresi cites Agins v. City of Tiburon, 447 U.S. 255, 263 n. 9, 100 S.Ct. 2138, 65 L.Ed.2d 106 (1980), for the suggestion that “extraordinary delay” in “the process of governmental decisionmaking” that impairs the use or value of property may be a “ ‘taking’ in the constitutional sense.” Notwithstanding the infirmities of applying the Supreme Court’s Takings Clause jurisprudence in a Due Process case such as this one, the comparison reveals another fundamental misconception. In the typical Takings Clause case, the government’s delay in processing or granting, for example, a zoning permit impairs the owner’s use of property. The right to use one’s property has no inherent need for governmental interference and undue delay arising out of such interference is rightly actionable. The plaintiffs’ property interest here is a cause of action. State, federal or administrative procedures are needed to prosecute such a claim. Stated differently, in the zoning context, the adjudication is a government imposed burden. In a cause of action, the adjudication is a government provided benefit, without which the claimant’s cause of action would be worthless. Unfortunately, there are delays, sometimes excessive ones. Neither the federal government, state governments nor local administrative agencies are immune from delays. In my view, remedying those inefficiencies falls within the state political, rather than the federal judicial, sphere.
In summary, all of the cases relied on by the plaintiffs and the district court and those cited by Judge Calabresi are inappo-site to our determination of whether the state deprived the plaintiffs of a property interest.
B. Polk v. Kramarsky
While the Supreme Court’s Due Process Clause jurisprudence arguably leaves room for the plaintiffs’ theory, our decision in Polk expressly forecloses any attempt to expand the definition of “deprivation” to encompass the instant claim.
In Polk, we answered “the question whether undue delay by a New York state agency in processing a discrimination claim ... gives rise to ... a violation of due process.” 711 F.2d at 506 (internal citation omitted). We held that it did not. Mr. Polk based his due process claim on the assertion that “the delay in processing his complaint substantially prejudiced the preparation and prosecution of his discrimination action and caused him financial as well as emotional injury.” Id. at 508. We distinguished Logan because Polk’s claim, irrespective of any prejudice, was not finally destroyed:
Here, Polk’s right of action has survived, albeit long delayed. Logan is therefore distinguishable. As the Logan Court opined: “To put it as plainly as possible, the State may not finally destroy a property interest without first giving the putative owner an opportunity to present his claim of entitlement.”
Id. at 509 (citation and footnote omitted). We did not hold that prejudice to a claimant’s ability to prove a cause of action, if it could be shown, would constitute a depri*176vation. Indeed, our express holding states the opposite. Id. We specifically held in Polk that (1) the Division’s delay “violated both the spirit and the letter of [its] procedural provisions,” (2) “[a]t no time was Polk — who was proceeding pro se for most of this period — informed by the Division that it could not or would not comply with the State’s own time requirements,” (3) Polk was not “informed of the interrelationship between the remedies and procedures under New York and federal law,” and (4) “the Division did not do its job.” Id. at 507, 509. We still found no due process violation. In holding otherwise, the district court was “considerably wide of the mark.” See Majority Op. at 165.
Accordingly, our decision in Polk, in addition to a common sense reading of the Supreme Court’s Due Process Clause cases, should deter us from expanding the definition of deprivation to include “actual prejudice.”
C. Plaintiffs’ Theory Creates an Unworkable Rule of Law
Even assuming we had carte blanche to fashion a rule akin to the plaintiffs’ theory, we should not. Equating prejudice through delay with the final destruction or extinguishment required for a deprivation would create bad law.
In addition to the practical reasons advanced by Chief Judge Walker, see Majority Op. at 166-67, I am particularly concerned that it would be impossible to set firm and clear guidelines for determining when prejudice rises to the level of deprivation. The point at which delay equals deprivation would inevitably vary from case to case, making it impossible for the state to set up a procedure for pre- and post-deprivation hearings. Further, such a rule would allow any plaintiff who testifies to actual prejudice to create an issue of fact for trial.. As far as I can tell, Judge Calabresi, even only in passing, has thus far refined the plaintiffs’ theory into the “un-warned-of-delay-plus-actual-prejudice-inappropriate-circumstances-equals-deprivation” formula. See Concurring Op. at 177. I shudder to think how district courts throughout the country would interpret such an amorphous concept. In all likelihood, those determinations will be highly inconsistent and will come at great expense to state agencies created to help the alleged victims of discrimination.
Today’s decision appears to mark the practical end of plaintiffs’ theory in this Circuit because Article 78 in New York, and its equivalents in Connecticut and Vermont, provide adequate pre-deprivation due process. However, because the “delay-plus-actual prejudice equals deprivation” formulation, with or without refinements, would be bad law fashioned without regard to precedent, policy or practical sense, I would hammer one more nail in its coffin.1
CONCLUSION
For the reasons discussed, I would hold that delay in state adjudicative procedures *177does not constitute a deprivation of a cognizable property interest under the Due Process Clause of the Fourteenth Amendment.

. Judge Calabresi admonishes Chief Judge Walker and me for engaging in “unnecessarily broad dicta” and asserts that the issue of whether a deprivation has occurred is not properly before this Court. Concurring Op. at 177 n. 4. I fail to see how my advocating an additional (and I believe firmer) ground for the Court’s holding is dicta. Also, Judge Cal-abresi's attempt to sidestep this issue is compromised by the record. The district court expressly held that the state's delay deprived the plaintiffs of a protected property interest and the parties briefed that issue on appeal, extensively discussing each of the cases cited in this opinion. While Judge Calabresi clearly disagrees with the substance of my views on the plaintiffs’ theory, he fails to advance, or even cite, any legal support for his blanket attack on my position.